DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 
It is unclear what constitutes a “gadolinium pellet”.  It is unclear whether a gadolinium pellet consists of pure (only) gadolinium.  It is unclear whether a gadolinium pellet does or does not include any uranium.  If a gadolinium pellet includes uranium (e.g., U-235) then it is unclear how it differs from a uranium pellet.  
It is unclear whether a uranium pellet consists of pure (only) uranium.
It is unclear how the gadolinium pellet can be “connected” (e.g., joined or linked together) with uranium pellets.  Any physical connecting member would appear to undesirably absorb neutrons, and possibly cause contamination in the coolant.  

nuclear fuel rod or some other type of fuel rod (e.g., chemical fuel rod, biological fuel rod).
Claims 1, 4-5, and 16-17
It is unclear what constitutes an “enrichment of the gadolinium pellet” (claim 1).  For example, it is unclear whether the enrichment relates to: concentration of gadolinium; concentration of uranium (e.g., U-238); concentration of U-235; or something else.
Claims 10 and 20
Claim 7 implies that the fuel assembly has a total of “N fuel rods”.  Claims 10 and 20 indicate that “the N fuel rods are N gadolinium fuel rods”.  If all of the fuel rods are gadolinium fuel rods then it is unclear how there can be “a gadolinium fuel rod and a uranium dioxide fuel rod”.
It is unclear what constitutes a “gadolinium fuel rod”.  It is unclear whether a gadolinium fuel rod does or does not include any uranium.  If a gadolinium fuel rod includes uranium (e.g., U-235) then it is unclear how it differs from a uranium fuel rod.
It is unclear what constitutes an “enrichment of the N gadolinium fuel rods” (claim 10).  For example, it is unclear whether the enrichment relates to: concentration of gadolinium; concentration of uranium (e.g., U-238); concentration of U-235; or something else.
Claims 8-9 and 19
It is unclear what constitutes “asymmetrically positioned fuel rods”.  How the fuel rods are not symmetrical is unclear.
Claims 14-18


Claim Interpretation
As best understood, the recited gadolinium pellet is being interpreted as a pellet that includes both gadolinium and uranium.  Thus, the skilled artisan would consider the gadolinium pellet to also be a uranium pellet (which includes gadolinium).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama (US 5,388,132).
The claim wording reads on a conventional fuel rod that includes three identical fuel pellets that are in a stacked arrangement.  Each pellet includes uranium and gadolinium.  Thus, each pellet can be cosmetically called a uranium pellet and/or a gadolinium pellet.  The U-235 enrichment of each pellet is the same.  Thus, the enrichment difference (i.e., zero) in the pellets is less than 0.5%.  For an example of such a conventional fuel rod note Aoyama.  Particularly note Aoyama at col. 7, lines 46-50 and 64-66, and Figure 1(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (EP 2,088,600) in combination with either Takegawa (JPH05273369).
Claim 1 and 7
Miwa (cited via IDS) discloses a fuel rod and a fuel assembly (e.g., [0044]-[0049], and Figures 7-8B).  Fuel assembly 5A (Figure 8A) comprises a plurality of fuel rods (4).  The fuel rod 4G (Figure 8B) comprises two parts.  A first part comprises gadolinium pellets having a gadolinium concentration of 9.5% and a uranium enrichment of 4.9%.  A second part comprises uranium pellets having a uranium enrichment of 4.9%.  Since the enrichment of the gadolinium pellets is the same as the enrichment of the uranium pellets, the enrichment difference is less than 0.5%.  The gadolinium pellets each have a cylindrical shape with an end face of one end of the gadolinium pellets contacting an end face of one end of the first uranium pellets.
Takegawa shows (Figure 1) that it is well known in the art to locate a gadolinium pellet (1, 2) between uranium pellets (3) to enhance control of radial and axial peaking.

Claims 2-3 and 14-15
The skilled artisan would understand that length of fuel rods and their inner pellet lengths is readily determined based on actual reactor application, volume, and design power.  Thus, to have employed in Miwa pellets that are 228.6 mm in length to meet a particular reactor design would have been obvious to one of ordinary skill in the art.
Claims 4 and 16
As previously noted, Miwa discloses enrichments of 4.9%, which is less than 5%.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (EP 2,088,600) in combination with Takegawa (JPH05273369) as applied to claim 3 above, and further in view of Aoyama (US 5,388,132).
As previously noted, Miwa discloses enrichments of 4.9%.  The skilled artisan would understand that the enrichments could be slightly lowered to meet a specific reactor’s design power.  For example, Aoyama discloses an enrichment of 4.45% .

Claims 6, 11-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (EP 2,088,600) in combination with Takegawa (JPH05273369) as applied to claim 3 above, and further in view of Min (CN 101572127).
Min (cited via IDS) shows that it is well known in the art to employ gadolinium oxide in gadolinium pellets at 4% to 12% to enhance length of the core cycle.  Modification of Miwa to have employed the gadolinium pellets with gadolinium oxide at 4% to 12% to enhance length of the core cycle, as suggested by Min, in meeting a particular reactor design would have been obvious to one of ordinary skill in the art.
 
Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (EP 2,088,600) in combination with Takegawa (JPH05273369) as applied to claim 7 above, and further in view of Akerlund (US 6,181,762). 
The use of pellets and fuel rods of different lengths in asymmetric locations is a conventional to those skilled in the art.  For example, note Akerlund at col. 5, line 63 to col. 6, line 1; col. 1, lines 55-58; and col. 2, lines 9-14.  Modification of Miwa to have included pellets of different lengths to meet a desired plenum/fuel ratio in a fuel rod in a particular reactor design, as suggested by Akerlund, would have been obvious to one of ordinary skill in the art.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown:
an end face of an end of the gadolinium pellet is connected to an end face of an end of the first uranium pellet (claim 1);
an end face of an opposite end of the gadolinium pellet is connected to an end face of an end of the second uranium pellet (claim 1);
asymmetrically positioned fuel rods (claims 8-9);
lengths of first uranium pellets in two asymmetrically positioned fuel rods are different (claim 8); and
lengths of second uranium pellets in two asymmetrically positioned fuel rods are different (claim 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Objection to the Abstract
The Abstract of the disclosure is objected to because: 
The Abstract includes unclear wording, as noted above in the 35 U.S.C. 112(b) rejections.  For example, it is unclear what constitutes an “enrichment of the gadolinium pellet”, and it is unclear whether a gadolinium pellet includes uranium.
The Abstract includes an unclear long rambling sentence.  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic for the claimed invention.  For example, it doesn’t even mention gadolinium.

Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646